577 So.2d 540 (1991)
Ex parte Hamid and Mary SATTARI.
(Re Hamid Sattari and Mary Gibson Sattari v. State of Alabama).
1900312.
Supreme Court of Alabama.
March 8, 1991.
Dennis N. Balske, Montgomery, for petitioners.
Don Siegelman, Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 577 So.2d 535.
HORNSBY, Chief Justice.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So.2d 155 (1973).
WRIT DENIED.
ALMON, SHORES, STEAGALL and INGRAM, JJ., concur.